
	
		II
		111th CONGRESS
		1st Session
		S. 1580
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mrs. Murray, Mr. Dodd, Mr.
			 Harkin, Mr. Bingaman,
			 Mr. Sanders, Mr. Brown, Mr.
			 Casey, Mr. Merkley,
			 Mr. Franken, Mr. Leahy, Mr.
			 Akaka, Mrs. Boxer,
			 Mr. Feingold, Mr. Durbin, Mr.
			 Schumer, Ms. Stabenow,
			 Mr. Lautenberg, Mr. Menendez, and Mr.
			 Whitehouse)) introduced the following bill; which was read twice
			 and referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Occupational Safety and Health
		  Act of 1970 to expand coverage under the Act, to increase protections for
		  whistleblowers, to increase penalties for certain violators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Workers
			 Act.
		2.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Occupational
			 Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
		ICOVERAGE AND APPLICATION OF ACT
			101.Coverage of public employees
				(a)In GeneralSection 3(5) (29 U.S.C. 652(5)) is amended
			 by striking but does not include and all that follows through
			 the period at the end and inserting including the United States, a
			 State, or a political subdivision of a State..
				(b)ConstructionNothing in this Act shall be construed to
			 affect the application of section 18 of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 667).
				102.Application of ActSection 4(b) (29 U.S.C. 653(b)(1)) is
			 amended—
				(1)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (5), (6), and (7), respectively; and
				(2)by striking paragraph (1) and inserting the
			 following:
					
						(1)If a Federal agency has promulgated and is
				enforcing a standard or regulation affecting occupational safety or health of
				some or all of the employees within that agency’s regulatory jurisdiction, and
				the Secretary determines that such a standard or regulation as promulgated and
				the manner in which the standard or regulation is being enforced provides
				protection to those employees that is at least as effective as the protection
				provided to those employees by this Act and the Secretary’s enforcement of this
				Act, the Secretary may publish a certification notice in the Federal Register.
				The notice shall set forth that determination and the reasons for the
				determination and certify that the Secretary has ceded jurisdiction to that
				Federal agency with respect to the specified standard or regulation affecting
				occupational safety or health. In determining whether to cede jurisdiction to a
				Federal agency, the Secretary shall seek to avoid duplication of, and conflicts
				between, health and safety requirements. Such certification shall remain in
				effect unless and until rescinded by the Secretary.
						(2)The Secretary shall, by regulation,
				establish procedures by which any person who may be adversely affected by a
				decision of the Secretary certifying that the Secretary has ceded jurisdiction
				to another Federal agency pursuant to paragraph (1) may petition the Secretary
				to rescind a certification notice under paragraph (1). Upon receipt of such a
				petition, the Secretary shall investigate the matter involved and shall, within
				90 days after receipt of the petition, publish a decision with respect to the
				petition in the Federal Register.
						(3)Any person who may be adversely affected
				by—
							(A)a decision of the Secretary certifying that
				the Secretary has ceded jurisdiction to another Federal agency pursuant to
				paragraph (1); or
							(B)a decision of the Secretary denying a
				petition to rescind such a certification notice under paragraph (1),
							may, not later than 60 days after such decision is
				published in the Federal Register, file a petition challenging such decision
				with the United States court of appeals for the circuit in which such person
				resides or such person has a principal place of business, for judicial review
				of such decision. A copy of the petition shall be forthwith transmitted by the
				clerk of the court to the Secretary. The Secretary’s decision shall be set
				aside if found to be arbitrary, capricious, an abuse of discretion, or
				otherwise not in accordance with law.(4)Nothing in this Act shall apply to working
				conditions covered by the Federal Mine Safety and Health Act of 1977 (30 U.S.C.
				801 et
				seq.).
						.
				IIINCREASING PROTECTIONS FOR WHISTLE
			 BLOWERS
			201.Employee actionsSection 11(c)(1) (29 U.S.C. 660(c)(1)) is
			 amended by inserting before the period at the end the following: ,
			 including reporting any injury, illness, or unsafe condition to the employer,
			 agent of the employer, safety and health committee involved, or employee safety
			 and health representative involved.
			202.Prohibition of discriminationSection 11(c) (29 U.S.C. 660(c)) is amended
			 by striking paragraph (2) and inserting the following:
				
					(2)No person shall discharge or in any manner
				discriminate against an employee for refusing to perform the employee’s duties
				if the employee has a reasonable apprehension that performing such duties would
				result in serious injury to, or serious impairment of the health of, the
				employee or other employees. The circumstances causing the employee’s
				apprehension of serious injury or serious impairment of health shall be of such
				a nature that a reasonable person, under the circumstances confronting the
				employee, would conclude that there is a bona fide danger of a serious injury,
				or serious impairment of health, resulting from the circumstances. In order to
				qualify for protection under this paragraph, the employee, when practicable,
				shall have sought from the employee’s employer, and have been unable to obtain,
				a correction of the circumstances causing the refusal to perform the employee’s
				duties.
					.
			203.ProcedureSection 11(c) (29 U.S.C. 660(c)) is amended
			 by striking paragraph (3) and inserting the following:
				
					(3)Any employee who believes that the employee
				has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of paragraph (1) or (2) may, within 180 days after such
				alleged violation occurs, file (or have filed by any person on the employee’s
				behalf) a complaint with the Secretary alleging that such discharge or
				discrimination violates paragraph (1) or (2). Upon receipt of such a complaint,
				the Secretary shall notify the person named in the complaint (referred to in
				this subsection as the respondent) of the filing of the
				complaint.
					(4)(A)(i)Not later than 60 days after the receipt of
				a complaint filed under paragraph (3), the Secretary shall conduct an
				investigation and determine whether there is reasonable cause to believe that
				the complaint has merit. During the investigation, the Secretary shall notify
				the respondent of the charges made in the complaint, and shall provide such
				person with an opportunity to meet with the inspector conducting the
				investigation, to submit a response to such charges, and to present witnesses
				to rebut such charges. The Secretary shall also consider the result of any
				grievance proceeding provided for in a collective bargaining agreement, that
				may have been held with respect to such charges. Upon completion of the
				investigation, the Secretary shall issue findings and notify the complainant
				and the respondent of the Secretary’s findings. If the Secretary has concluded
				that there is reasonable cause to believe that a violation has occurred, the
				Secretary’s findings shall be accompanied by a preliminary order providing the
				relief prescribed by subparagraph (B).
							(ii)(I)Not later than 30 days after the Secretary
				has issued findings under clause (i), either the respondent or the complainant
				may file objections to the findings or preliminary order, and request a hearing
				on the record, except that the filing of such objections shall not operate to
				stay any reinstatement remedy contained in the preliminary order.
								(II)If a hearing described in subclause (I) is
				not requested in the 30-day period described in such subclause with respect to
				a preliminary order, the order shall be deemed to be a final order and not
				subject to judicial review.
								(iii)If the Secretary does not issue findings
				under clause (i) with respect to a complaint within 90 days after the receipt
				of the complaint, the complainant may request a hearing on the record on the
				complaint.
							(iv)The Secretary shall expeditiously conduct a
				hearing requested under clause (ii) or (iii). Upon the conclusion of such
				hearing, the Secretary shall issue a final order within 120 days. Until the
				issuance of a final order, such hearing may be terminated at any time on the
				basis of a settlement agreement entered into by the Secretary, the complainant,
				and the respondent.
							(B)(i)If, in response to a complaint filed under
				paragraph (3), the Secretary determines that a violation of paragraph (1) or
				(2) has occurred, in issuing an order under subparagraph (A)(iv), the Secretary
				shall require—
								(I)the respondent who committed such violation
				to correct the violation;
								(II)such respondent to reinstate the
				complainant to the complainant’s former position together with the compensation
				(including backpay), terms, conditions, and privileges of the complainant’s
				employment; and
								(III)such respondent to pay compensatory
				damages.
								(ii)On issuing an order requiring a remedy
				described in clause (i), the Secretary, at the request of the complainant, may
				assess against the respondent against whom the order is issued a sum equal to
				the aggregate amount of all costs and expenses (including attorney’s fees)
				reasonably incurred, as determined by the Secretary, by the complainant for, or
				in connection with a complaint upon which the order was issued.
							(5)(A)Any person adversely affected or aggrieved
				by an order issued after a hearing conducted under paragraph (4)(A) may obtain
				review of the order in the United States court of appeals for the circuit in
				which the violation, with respect to which the order was issued, allegedly
				occurred, or the circuit in which such person resided on the date of such
				violation. The petition for review shall be filed within 60 days after the
				issuance of the Secretary’s order. Such review shall be conducted in accordance
				with the provisions of chapter 7 of title 5, United States Code. The court
				shall conduct the review and issue a decision expeditiously.
						(B)If a respondent fails to comply with an
				order issued under paragraph (4)(A), the Secretary shall file a civil action in
				the United States district court for the district in which the violation was
				found to occur in order to enforce such order. In actions brought under this
				subparagraph, the district court shall have jurisdiction to grant all
				appropriate relief, including injunctive relief, reinstatement, and
				compensatory damages.
						(6)The legal burdens of proof set forth in
				section 1221(e) of title 5, United States Code, shall govern adjudication of
				violations under this
				subsection.
					.
			204.Relation to enforcementSection 17(j) (29 U.S.C. 666(j)) is amended
			 by inserting before the period the following: , including the history of
			 violations, under section 11(c).
			IIIINCREASING PENALTIES FOR VIOLATORS
			301.Posting of employee rightsSection 8(c)(1) (29 U.S.C. 657(c)(1)) is
			 amended by adding at the end the following new sentence: Such
			 regulations shall include provisions requiring employers to post for employees
			 information on the protections afforded under section 11(c)..
			302.Prohibition on discouraging employee
			 reports of injury or illnessSection 8(c)(2) (29 U.S.C. 657(c)(2)) is
			 amended by adding at the end the following new sentence: Such
			 regulations shall prohibit the adoption or implementation of policies or
			 practices by the employer that discourage the reporting of work-related
			 injuries or illnesses by any employee or in any manner discriminate or provide
			 for adverse action against any employee for reporting a work-related injury or
			 illness..
			303.No loss of employee pay for
			 inspectionsSection 8(e) (29
			 U.S.C. 657) is amended by inserting after the first sentence the following:
			 Time spent by an employee participating in or aiding any such inspection
			 shall be deemed to be hours worked and no employee shall suffer any loss of
			 wages, benefits, or other terms and conditions of employment for having
			 participated in or aided any such inspection..
			304.Investigations of fatalities and serious
			 incidentsSection 8 (29 U.S.C.
			 657) is amended by adding at the end the following new subsection:
				
					(i)(1)The Secretary shall investigate any
				incident resulting in death or serious incident, that occurs in a place of
				employment covered by this Act.
						(2)If an incident resulting in death or
				serious incident occurs in a place of employment covered by this Act, the
				employer shall notify the Secretary of the incident involved and shall take
				appropriate measures to prevent the destruction or alteration of any evidence
				that would assist in investigating the incident. The appropriate measures
				required by this paragraph do not prevent an employer from taking action on a
				worksite to prevent injury to employees or substantial damage to property. If
				an employer takes such action, the employer shall notify the Secretary of the
				action in a timely fashion.
						(3)In this subsection:
							(A)Incident resulting in deathThe term incident resulting in
				death means an incident that results in the death of an employee.
							(B)Serious incidentThe term serious incident
				means an incident that results in the hospitalization of 2 or more
				employees.
							.
			305.Prohibition on unclassified
			 citationsSection 9 (29 U.S.C.
			 658) is amended by adding at the end the following:
				
					(d)The Secretary may not designate a citation
				issued under this section as an unclassified
				citation.
					.
			306.Victims’ rightsThe Act is amended by inserting after
			 section 9 (29 U.S.C. 658) the following:
				
					9A.Victim’s rights
						(a)DefinitionIn this section, the term
				victim means—
							(1)an employee who has sustained a
				work-related injury or illness that is the subject of an inspection or
				investigation conducted under section 8, or
							(2)a family member of an employee, if—
								(A)the employee is killed as a result of a
				work-related injury or illness that is the subject of an inspection or
				investigation conducted under section 8; or
								(B)the employee sustains a work-related injury
				or illness that is the subject of an inspection or investigation conducted
				under section 8, and the employee cannot reasonably exercise the employee’s
				rights under this section.
								(b)RightsOn request, a victim or the representative
				of a victim, shall be afforded the right, with respect to a work-related injury
				or illness (including a death resulting from a work-related injury or illness)
				involving an employee, to—
							(1)meet with the Secretary, or an authorized
				representative of the Secretary, regarding the inspection or investigation
				conducted under section 8 concerning the employee’s injury or illness before
				the Secretary’s decision to issue a citation or take no action; and
							(2)(A)receive, at no cost, a copy of any citation
				or report, issued as a result of such inspection or investigation, on the later
				of the date the citation or report is issued and the date of the
				request;
								(B)be informed of any notice of contest filed
				under section 10; and
								(C)be provided an explanation of the rights of
				employee and employee representatives to participate in proceedings conducted
				under section 10.
								(c)Modification of CitationBefore entering into an agreement to
				withdraw or modify a citation issued as a result of an inspection or
				investigation of an incident resulting in death or serious incident under
				section 8, the Secretary, on request, shall provide an opportunity to the
				victim or the representative of a victim to appear and make a statement before
				the parties conducting settlement negotiations.
						(d)Notification and ReviewThe Secretary shall establish
				procedures—
							(1)to inform victims of their rights under
				this section; and
							(2)for the informal review of any claim of a
				denial of such a
				right.
							.
			307.Right to contest citations and
			 penaltiesThe first sentence
			 of section 10(c) (29 U.S.C. 659(c)) is amended—
				(1)by inserting after the issuance of a
			 citation the following: (including a modification of a citation
			 issued); and
				(2)by inserting after files a notice
			 with the Secretary alleging the following: that the citation
			 fails properly to designate the violation as serious, willful, or repeated,
			 that the proposed penalty is not adequate, or.
				308.Abatement of serious hazards during
			 employer contests to a citation
				(a)Citations and enforcementSection 10(b) (29 U.S.C. 659(b)) is
			 amended—
					(1)by inserting after which
			 period the following: for other than serious violations;
			 and
					(2)by adding at the end the following:
			 In lieu of providing the notification required by this subsection, where
			 a notice of contest to a citation is pending before the Commission, the
			 Secretary may by appropriate motion in that proceeding assert that the employer
			 has failed to abate the violation within the time period fixed in the
			 citation..
					(b)Employer contestSection 10(c) (29 U.S.C. 659) is amended by
			 inserting after the first sentence the following: The pendency of a
			 contest before the Commission shall not bar the Secretary from inspecting a
			 place of employment or from issuing a citation under section 9..
				309.Objections to modification of
			 citationsSection 10 (29
			 U.S.C. 659) is amended by adding at the end the following new
			 subsection:
				
					(d)(1)If the Secretary intends to withdraw or to
				modify a citation issued under section 9(a) as a result of any agreement with
				the cited employer, the Secretary shall provide (in accordance with rules of
				procedure prescribed by the Commission) prompt notice to affected employees or
				representatives of affected employees, and that notice shall include the terms
				of the proposed agreement.
						(2)Not later than 15 working days after the
				receipt of a notice provided in accordance with paragraph (1), any employee or
				representative of employees, regardless of whether such employee or
				representative has previously elected to participate in the proceedings
				involved, shall have the right to file a notice with the Secretary alleging
				that the proposed agreement fails to effectuate the purposes of this Act and
				stating the respects in which the agreement fails to effectuate the
				purposes.
						(3)Upon receipt of a notice filed under
				paragraph (2), the Secretary shall consider the statements presented in the
				notice, and if the Secretary determines to proceed with the proposed agreement,
				the Secretary shall respond with particularity to the statements presented in
				the notice.
						(4)Not later than 15 working days following
				the Secretary’s response provided pursuant to paragraph (3), the employee or
				representative of employees shall, on making a request to the Commission, be
				entitled to a hearing before the Commission as to whether adoption of the
				proposed agreement would effectuate the purposes of this Act, including a
				determination as to whether the proposed agreement would adequately abate the
				alleged violations alleged in the citation.
						(5)If the Commission determines that the
				proposed agreement fails to effectuate the purposes of this Act, the proposed
				agreement shall not be entered as an order of the Commission and the citation
				shall not be withdrawn or modified in accordance with the proposed
				agreement.
						.
			310.Civil penalties
				(a)In generalSection 17 (29 U.S.C. 666) is
			 amended—
					(1)in subsection (a)—
						(A)by striking $70,000 and
			 inserting $120,000;
						(B)by striking $5,000 and
			 inserting $8,000; and
						(C)by adding at the end the following:
			 If such a violation causes the death of an employee, such civil penalty
			 amounts shall be increased to not more than $250,000 for such violation, but
			 not less than $50,000 for such violation, except that for an employer with 25
			 or fewer employees such penalty shall not be less than $25,000 for such
			 violation.;
						(2)in subsection (b)—
						(A)by striking $7,000 and
			 inserting $12,000; and
						(B)by adding at the end the following:
			 If such a violation causes the death of an employee, such civil penalty
			 amounts shall be increased to not more than $50,000 for such violation, but not
			 less than $20,000 for such violation, except that for an employer with 25 or
			 fewer employees such penalty shall not be less than $10,000 for such
			 violation.;
						(3)in subsection (c)—
						(A)by striking $7,000 and
			 inserting $12,000; and
						(B)by adding at the end the following:
			 If such a violation causes the death of an employee, such civil penalty
			 amounts shall be increased to not more than $50,000 for such violation, but not
			 less than $20,000 for such violation, except that for an employer with 25 or
			 fewer employees such penalty shall not be less than $10,000 for such
			 violation.;
						(4)in subsection (d)—
						(A)by striking $7,000 and
			 inserting $12,000; and
						(B)by adding at the end the following:
			 If such a violation causes the death of an employee, such civil penalty
			 amounts shall be increased to not more than $50,000 for such violation, but not
			 less than $20,000 for such violation, except that for an employer with 25 or
			 fewer employees such penalty shall not be less than $10,000 for such
			 violation.;
						(5)by redesignating subsections (e) through
			 (l) as subsections (f) through (m), respectively; and
					(6)in subsection (j) (as redesignated in
			 paragraph (5)), by striking $7,000 and inserting
			 $12,000;.
					(b)Inflation adjustmentSection 17 (29 U.S.C. 666) (as amended by
			 subsection (a)) is further amended by inserting after subsection (d) the
			 following:
					
						(e)Amounts provided under this section for
				civil penalties shall be adjusted by the Secretary at least once during each
				4-year period to account for the percentage increase or decrease in the
				Consumer Price Index for all urban consumers during such
				period.
						.
				311.OSHA criminal penalties
				(a)In GeneralSection 17 (29 U.S.C. 666) (as amended by
			 section 310) is further amended—
					(1)by amending subsection (f) to read as
			 follows:
						
							(f)(1)Any employer who willfully violates any
				standard, rule, or order promulgated pursuant to section 6 of this Act, or of
				any regulations prescribed pursuant to this Act, and that violation caused
				death to any employee, shall, upon conviction, be punished by a fine in
				accordance with section 3571 of title 18, United States Code, or by
				imprisonment for not more than 10 years, or both; except that if the conviction
				is for a violation committed after a first conviction of such person under this
				subsection or subsection (i), punishment shall be by a fine in accordance with
				section 3571 of title 18, United States Code, or by imprisonment for not more
				than 20 years, or by both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3 of this Act, any responsible corporate
				officer.
								;
					(2)in subsection (g), by striking fine
			 of not more than $1,000 or by imprisonment for not more than six
			 months, and inserting fine in accordance with section 3571 of
			 title 18, United States Code, or by imprisonment for not more than 2
			 years,;
					(3)in subsection (h), by striking fine
			 of not more than $10,000, or by imprisonment for not more than six
			 months, and inserting fine in accordance with section 3571 of
			 title 18, United States Code, or by imprisonment for not more than 5
			 years,;
					(4)by redesignating subsections (j) through
			 (m) as subsections (k) through (n), respectively; and
					(5)by inserting after subsection (i) the
			 following:
						
							(j)(1)Any employer who willfully violates any
				standard, rule, or order promulgated pursuant to section 6, or any regulation
				prescribed pursuant to this Act, and that violation causes serious bodily
				injury to any employee but does not cause death to any employee, shall, upon
				conviction, be punished by a fine in accordance with section 3571 of title 18,
				United States Code, or by imprisonment for not more than 5 years, or by both,
				except that if the conviction is for a violation committed after a first
				conviction of such person under this subsection or subsection (e), punishment
				shall be by a fine in accordance with section 3571 of title 18, United States
				Code, or by imprisonment for not more than 10 years, or by both.
								(2)For the purpose of this subsection, the
				term employer means, in addition to the definition contained in
				section 3 of this Act, any responsible corporate
				officer.
								.
					(b)DefinitionSection 3 (29 U.S.C. 652) is amended by
			 adding at the end the following:
					
						(15)The term serious bodily injury
				means bodily injury that involves—
							(A)a substantial risk of death;
							(B)protracted unconsciousness;
							(C)protracted and obvious physical
				disfigurement; or
							(D)protracted loss or impairment, of the
				function of a bodily member, organ, or mental
				faculty.
							.
				(c)Jurisdiction for Prosecution Under State
			 and Local Criminal LawsSection 17 (29 U.S.C. 666) (as amended by
			 subsection (a)) is further amended by adding at the end the following:
					
						(o)Nothing in this Act shall preclude a State
				or local law enforcement agency from conducting criminal prosecutions in
				accordance with the laws of such State or
				locality.
						.
				IVEFFECTIVE DATE
			401.Effective date
				(a)General ruleExcept as provided for in subsection (b),
			 this Act and the amendments made by this Act shall take effect 90 days after
			 the date of enactment of this Act.
				(b)Exceptions for States and Political
			 SubdivisionsThe following
			 are exceptions to the effective date described in subsection (a):
					(1)A State that has a State plan approved
			 under section 18 (29 U.S.C. 667) shall amend its State plan to conform with the
			 requirements of this Act and the amendments made by this Act not later than 12
			 months after the date of enactment of this Act. Such amendments to the State
			 plan shall take effect not later than 90 days after the adoption of such
			 amendments by such State.
					(2)This Act and the amendments made by this
			 Act shall take effect not later than 36 months after the date of the enactment
			 of this Act in a State, or a political subdivision of a State, that does not
			 have a State plan approved under section 18 (29 U.S.C. 667).
					
